Citation Nr: 0407399	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected hypertension, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from June 1966 to August 
1984.  He was granted service connection for hypertension in 
a January 1985 RO rating decision and was awarded a 10 
percent disability rating.  

In October 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his hypertension.  In a January 2003 rating decision, the RO 
confirmed and continued the assigned 10 percent rating.  The 
veteran disagreed with the January 2003 decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in March 2003.  

The veteran failed to report for a Travel Board hearing at 
the RO which was scheduled to be conducted in November 2003.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he did not appear and he has since made 
no request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2003) 
[failure to appear for a scheduled hearing is treated as a 
withdrawal of the request for hearing].  

Issues not on appeal

In the January 2003 rating decision, the RO also continued 
previously assigned  noncompensable disability ratings for 
the veteran's service-connected hearing loss and kidney 
disorder and confirmed and continued a 20 percent disability 
rating for arteriosclerosis.  To the Board's knowledge, the 
veteran has not disagreed with those decisions.  Accordingly, 
those issues are not within the Board's jurisdiction and they 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The Board notes that service connection is currently in 
effect for hearing loss.  However, in a VA Form 21-4138, 
received by the RO in February 2003, the veteran maintains 
that he suffers from tinnitus rather than hearing loss.  
Service connection is not currently in effect for tinnitus.  
That matter is referred to the RO for appropriate action.


FINDING OF FACT

When using his prescribed medication, the veteran's systolic 
blood pressure readings are predominantly below 200; 
diastolic readings are predominantly below 110.


CONCLUSION OF LAW

The criteria for a disability rating for hypertension higher 
than 10 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hypertension.  In essence, 
he contends that but for prescribed medication, his blood 
pressure would be dangerously high.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2003 rating decision and by the February 2003 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
October 2002, with a copy to his representative, which 
specifically discussed the pertinent provisions of the VCAA.  
In that letter, the RO specifically enumerated the evidence 
already of record, stating, "[w]e have requested copies of 
treatment records or other evidence from: VA Medical Center 
Marion."  It also notified him that he would be afforded a 
VA examination.  

Further, the letter notified the veteran that the evidence 
obtained was insufficient, and that the RO needed additional 
information to make a decision on his claim.  Crucially, the 
letter notified him of specific kinds of information that 
would be helpful in substantiating his claim, and that VA 
would assist him in obtaining such information.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc.  It notified the veteran that the RO still 
needed evidence showing that his service-connected 
disabilities had increased in severity.  Some examples of 
such information were described as statements from doctors 
containing physical and clinical findings, results of 
laboratory tests or x-rays and dates of examinations and 
tests, as well as statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner his disabilities had worsened.  
The veteran was notified that he must provide proper 
identifying information for the RO, and that the RO would 
then assist him in obtaining such information.  The veteran 
was also notified that his own statements would be considered 
as evidence.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent]. 

The Board also notes that the veteran's claim was adjudicated 
by the RO in January 2003, prior to the expiration of the 
one-year period following the October 2002 notification of 
the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

The veteran's representative contended at page (4) of the 
February 2004 informal hearing presentation that the notice 
provided to the veteran was inadequate because it did not 
"specifically state[...]what information and evidence was 
necessary to substantiate the veteran's claim or address, 
under section 5103 (a) and § 3.159 (b), what information and 
evidence the Secretary would seek to obtain and what evidence 
the claimant would be expected to obtain."  

The Board finds, as stated in detail above, that the RO 
indeed described the kinds of evidence that could be provided 
and which parties were responsible for obtaining it.  To the 
extent that the representative asserts that specific items of 
evidence must be enumerated by the RO, the Board rejects such 
an argument.  It cannot be presumed that the RO has knowledge 
of specific evidence pertinent to the claim beyond that which 
the veteran has identified.  Indeed, if the RO knew the 
specific items of evidence pertinent to the case, the notice 
provision of the VCAA would be unnecessary.  As described 
above, the RO notified the veteran of the evidence it had 
obtained, of the kinds of evidence it would obtain, and that 
he would be examined.  It notified him that additional 
evidence was needed, of the kinds of evidence that would be 
beneficial to submit, of his responsibility to identify such 
information, and of the RO's duty to obtain such properly 
identified information.

In short, the veteran's representation in essence urges upon 
VA a standard of specificity VCAA notice which would require, 
at a minimum, clairvoyance.  
This is not warranted under the law.  Cf. Talbert v. Brown, 7 
Vet. App. 352, 356 (1995) [VA is not required to conduct an 
exercise in prognostication].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the October 2002 letter from 
the RO, the veteran identified records from the VA Medical 
Center in Marion, Illinois.  The RO requested and obtained 
these records.  The veteran was afforded a VA examination in 
December 2002.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  As noted by the Board in the 
Introduction, although he requested a BVA travel board 
hearing in his substantive appeal, he did not report for that 
hearing when it was scheduled.  He has not since requested 
another hearing.  The veteran's  representative has submitted 
written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hypertension, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2003).  He essentially contends that, considering 
his blood pressure readings, along with the amount of 
medication he is required to take, a higher rating is 
warranted.  He further contends that his blood pressure 
readings would be dangerously high without medication.

The Board notes that the regulations dealing with 
cardiovascular disorders were amended effective January 12, 
1998.  The veteran's claim for an increased disability rating 
was filed in October 2002, after the effective date of the 
current regulations.  Therefore, only the current version of 
the regulations and rating schedule will be applied.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has reviewed the diagnostic codes available and has 
determined that the Diagnostic Code 7101 is the most 
appropriate, given the veteran's medical history, his 
diagnosis of hypertension, and the symptomatology of record.  
The veteran has not requested that another diagnostic code be 
used.   

The veteran complains primarily of elevated blood pressure 
readings and of the continuous medication he is required to 
take.  The Board notes that Diagnostic Code 7101 does 
contemplate continuous medication for control of blood 
pressure.  Because the primary symptoms associated with the 
veteran's disability center on his elevated blood pressure 
readings and the medications needed to control his blood 
pressure, and because Diagnostic Code 7101 addresses both 
these factors in its rating criteria, the Board believes that 
Diagnostic Code 7101 is the most appropriate diagnostic code 
available.  

Specific schedular criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated 
systolic hypertension)] provides the following levels of 
disability.

60% Diastolic pressure predominantly 130 or more;

40% Diastolic pressure predominantly 120 or more;

20% Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more;

10% Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires 
continuous medication for control. 



Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 [hypertensive 
vascular disease] (2003).

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has carefully reviewed all of the evidence of 
record.  For reasons which will be expressed in greater 
detail below, finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
20 percent or higher rating.




Recent readings are as 
follows:

February 26, 1999-198/116
February 26, 1999-220/118
February 26, 1999-188/120
March 12, 1999-196/130R 
March 12, 1999-180/120L
July 1, 1999-144/84
February 7, 2000-164/96
May 4, 2000-128/80
October 11, 2000-202/158L
October 11, 2000-216/146R
October 11, 2000-133/69
October 11, 2000-175/132
October 11, 2000-155/128
October 11, 2000-154/104
October 11, 2000-153/96
October 11, 2000-145/99
October 11, 2000-144/89
October 11, 2000-147/85
October 11, 2000-147/91
October 11, 2000-140/70
October 11, 2000-121/78
October 12, 2000-130/77
October 12, 2000-112/77
October 12, 2000-120/64
October 12, 2000-130/80
October 12, 2000-131/79
May 1, 2001-112/76
July 6, 2001-140/90
October 29, 2001-128/72
April 28, 2002-138/80
May 2, 2002-136/80
May 16, 2002-152/104
May 16, 2002-170/100
October 31, 2002-142/80
December 3, 2002-160/92 
(standing)
December 3, 2002-160/90 
(sitting)
December 3, 2002-164/94 
(lying)



The Board notes that the October 2000 readings of 202/158 for 
the left arm and 216/146 for the right arm were taken at 
admission to the emergency room.  At that time, the veteran 
stated that he had not been taking his medication.  After his 
medication was administered, his blood pressure readings 
returned to the 130s/70s.  Therefore, these readings are 
clearly unrepresentative of the veteran's blood pressure as 
controlled by medication.  

With that exception, the only systolic reading above 200 is 
from February 26, 1999.  Similarly, the veteran's diastolic 
readings are predominantly below 110, with the exception of 
readings taken on February 26, 1999 and March 12, 1999.  
While these specific readings exceed the amount required for 
a 20 percent rating, they are clearly exceptions to the 
general trend of many blood pressure readings, and thus do 
not represent the predominant reading.  As stated above, the 
criteria for a 20 percent rating provide that, in a person 
requiring continuous medication, diastolic pressure readings 
are predominantly 110 or more, or systolic pressure readings 
are predominantly 200 or more.  

In short, as shown by the measurements of record, while on 
his medication, the veteran's blood pressure readings are 
predominantly below the values enumerated for a 20 percent 
rating.  Such readings are consistent with the assignment of 
a 10 percent disability rating under Diagnostic Code 7101, 
but not higher.

The veteran's principal contention, as stated in his notice 
of disagreement and substantive appeal, is that the readings 
shown above, in particular those taken during the December 
2002 examination, reflect his condition while on medication.  
He contends that, without his medication, his blood pressure 
would be dangerously high.  The Board does not necessarily 
disagree with that contention.  However, under the rating 
criteria, a 10 percent rating specifically contemplates a 
situation that requires continuous medication for control.  
There is no indication in the regulations that the amount or 
type of the medication is or should be a consideration.  A 
higher rating is not warranted unless, in a person who 
requires continuous medication for control, the systolic or 
diastolic pressures predominantly match or exceed the values 
listed for a higher rating.  Such is not the case here.  

Further, the Board cannot know how high the veteran's blood 
pressure would be without medication.  This would amount to 
medical speculation, which the Board cannot and will not 
undertake.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In any event, in rating the veteran's service-
connected disability, the Board cannot consider hypothetical 
scenarios.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
[the Board cannot base an increase on factors that are not 
included in the rating schedule].

The Board does not doubt the veteran's sincerity in stating 
his belief that his hypertension is worse than is reflected 
in the rating assigned; however, laypersons without medical 
training, such as the veteran and his representative, are not 
competent to opine on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or experience].  
Similarly, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin, supra.  The medical evidence indicates that the 
veteran's service-connected hypertension is in reasonably 
good control on medications; the rating criteria clearly call 
for such evidence to be used in evaluating the disability.  
In the absence of competent evidence supportive of the 
veteran's contention, the Board must reject it.

In summary, based on the evidence of record and the schedular 
criteria noted above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for 
hypertension.  The claim is accordingly denied.


ORDER

An increased rating for service-connection hypertension is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



